 


109 HR 5790 IH: Colorectal Cancer Early Detection, Prevention, and Treatment Act
U.S. House of Representatives
2006-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 5790 
IN THE HOUSE OF REPRESENTATIVES 
 
July 13, 2006 
Ms. Granger (for herself, Mr. Wynn, and Ms. Pryce of Ohio) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend the Public Health Service Act to provide for demonstration projects to carry out preventive health measures with respect to colorectal cancer. 
 
 
1.Short titleThis Act may be cited as the Colorectal Cancer Early Detection, Prevention, and Treatment Act. 
2.Preventive health measures with respect to colorectal cancerPart B of title III of the Public Health Service Act (42 U.S.C. 243 et seq.) is amended by inserting after section 317S the following section: 
 
317T.Preventive health measures with respect to colorectal cancer 
(a)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, may make grants to public and nonprofit private entities for the purpose of carrying out not fewer than 20 demonstration projects for the following: 
(1)Providing screenings for colorectal cancer to individuals who— 
(A)are 50 years of age or older; or 
(B) 
(i)are under 50 years of age; and 
(ii)are at high risk for such cancer. 
(2)Providing appropriate case management and referrals for medical treatment of individuals screened pursuant to paragraph (1). 
(3)Ensuring the provision of the full continuum of cancer care for individuals so screened, including appropriate follow-up for abnormal tests, diagnostic and therapeutic services, and treatment for detected cancers, which continuum is, as necessary, but subject to subsection (e), provided for through the use of amounts appropriated under subsection (h). 
(4)Carrying out activities to improve the education, training, and skills of health professionals (including allied health professionals) in the detection and control of colorectal cancer, which activities are carried out pursuant to the participation of the health professionals in the projects. 
(5)Evaluating the projects through appropriate surveillance or program monitoring activities. 
(6)Developing and disseminating findings derived through such evaluations and the collection of data on outcomes. 
(7)Promoting the benefits of receiving screenings through the projects.  
(b)Priority for low-income, uninsured individualsA grant may be made under subsection (a) only if the applicant involved agrees that, in providing screenings under paragraph (1) of such subsection, the applicant will give priority to low-income individuals who lack coverage under health insurance and health plans with respect to screenings for colorectal cancer.  
(c)Special consideration for certain applicantsIn making grants under subsection (a) for a fiscal year, the Secretary shall give special consideration to the following applicants: 
(1)In the case of services under such subsection for women, to applicants that, for such year, are grantees under title XV. 
(2)In the case of services under such subsection for men, to applicants that, for such year, are grantees under section 317D. 
(d)Use of certain standards under medicare programA grant may be made under subsection (a) only if the applicant involved agrees as follows: 
(1)Screenings under subsection (a)(1) will be carried out as preventive health measures in accordance with evidence-based screening procedures as specified in section 1861(pp)(1) of the Social Security Act. 
(2)An individual will be considered high risk for purposes of subsection (a)(1)(B)(ii) only if the individual is high risk within the meaning of section 1861(pp)(2) of such Act. 
(3)The payment made from the grant for a screening procedure under subsection (a)(1) will not exceed the amount that would be paid under part B of title XVIII of such Act if payment were made under such part for furnishing the procedure to an individual enrolled under such part.  
(e)Relationship to items and services under other programsA grant under subsection (a) may be made only if the applicant involved agrees that the grant will not be expended to make payment for any item or service to the extent that payment has been made, or can reasonably be expected to be made, with respect to such item or service— 
 (1) under any State compensation program, under an insurance policy, or under any Federal or State health benefits program; or  
 (2) by an entity that provides health services on a prepaid basis.  
(f)Records and auditsA grant under subsection (a) may be made only if the applicant involved agrees that the applicant will— 
(1)establish such fiscal control and fund accounting procedures as may be necessary to ensure proper disbursal of, and accounting for, amounts received under subsection (a); and 
(2)upon request, provide records maintained pursuant to paragraph (1) to the Secretary or the Comptroller of the United States for purposes of auditing the expenditures of the grant by the applicant. 
(g)ReportsA grant under subsection (a) may be made only if the applicant involved agrees to submit to the Secretary such reports as the Secretary may require with respect to the grant. 
(h)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated $50,000,000 for fiscal year 2007, and such sums as may be necessary for each of the fiscal years 2008 through 2011..  
 
